Case 4:10-cr-00100-LGW-CLR Document 322 Filed 06/25/20 Page 1 of 5

                                                                                FILED
                                                                     John E. Triplett, Acting Clerk
                                                                      United States District Court

                                                                By CAsbell at 3:01 pm, Jun 25, 2020
Case 4:10-cr-00100-LGW-CLR Document 322 Filed 06/25/20 Page 2 of 5
Case 4:10-cr-00100-LGW-CLR Document 322 Filed 06/25/20 Page 3 of 5
Case 4:10-cr-00100-LGW-CLR Document 322 Filed 06/25/20 Page 4 of 5
Case 4:10-cr-00100-LGW-CLR Document 322 Filed 06/25/20 Page 5 of 5
